Citation Nr: 0724457	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In her June 2004 Substantive Appeal (VA Form 9), the veteran 
requested that she be afforded a Board hearing before a 
Member of the Board (now known as a Veterans Law Judge) 
sitting at the RO, known as a "Travel Board" hearing.  
Accordingly, this case must be remanded to the RO to afford 
the veteran the opportunity to appear at such a Board 
hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing before a traveling 
Veterans Law Judge sitting at the RO, 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§§ 20.705, 20.707 (2006).

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



